                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION


ROBERT A. STINSON,                         )
                                           )
             Plaintiff,                    )      Case No. 2:17CV00015
                                           )
v.                                         )       OPINION AND ORDER
                                           )
NANCY A. BERRYHILL,                        )      By: James P. Jones
ACTING COMMISSIONER                        )      United States District Judge
OF SOCIAL SECURITY,                        )
                                           )
             Defendant.                    )


      Lewey K. Lee, The Lee Law Firm of Wise, P.C., Wise, Virginia, for Plaintiff;
Theresa A. Casey, Special Assistant United States Attorney, Office of the General
Counsel, Social Security Administration, Philadelphia, Pennsylvania, for
Defendant.

      In this social security disability case, I affirm the final decision of the Acting

Commissioner.

      The plaintiff filed this action challenging the final decision of the Acting

Commissioner of Social Security (“Commissioner”) denying the plaintiff’s claim

for a period of disability and disability insurance benefits under title II of the Social

Security Act, 42 U.S.C. §§ 401–433 (“Act”). Jurisdiction of this court exists

pursuant to 42 U.S.C. § 405(g).

      My review is limited to a determination as to whether there is substantial

evidence to support the Commissioner’s final decision. If substantial evidence
exists, this court’s “inquiry must terminate,” and the final decision of the

Commissioner must be affirmed. Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). Substantial evidence has been defined as “evidence which a reasoning mind

would accept as sufficient to support a particular conclusion. It consists of more

than a mere scintilla of evidence but may be somewhat less than a preponderance.”

Id.

       The plaintiff applied for benefits on November 15, 2012, alleging disability

since August 31, 2012, due to arthritis, back pain, hand stiffness, high blood

pressure, and high cholesterol. He received a hearing before an administrative law

judge (“ALJ”) on July 22, 2015. On September 9, 2015, the ALJ issued a partially

favorable decision, determining that the plaintiff was not disabled prior to February

6, 2014, but became disabled on that date and continued to be disabled as of the date

of the ALJ’s decision.     The Social Security Administration’s Appeals Council

denied review, and the ALJ’s opinion constitutes the final decision of the

Commissioner.

      The parties have briefed the issues, and the case is now ripe for decision.

      The Commissioner applies a five-step sequential evaluation process in

assessing an applicant’s disability claim.      The Commissioner considers, in

sequence, whether the claimant: (1) worked during the alleged period of disability,


                                         2
(2) had a severe impairment, (3) had a condition which met or equaled the severity of

a listed impairment, (4) could return to past relevant work, and (5) if not,

whether he could perform other work in the national economy. If a decision can be

reached at any step, further evaluation is unnecessary.              20 C.F.R. §§

404.1520(a)(4).

      Based upon the evidence, the ALJ found that prior to his disability date, the

plaintiff was able to return to past relevant work as a high school teacher and

recreational director, and thus was not disabled under the regulations. After careful

consideration of the record, and for the reasons stated by the ALJ in her written

decision, I that there is substantial evidence supporting the Commissioner’s denial

of benefits prior to February 6, 2014.

      For the foregoing reasons, the Commissioner’s Motion for Summary

Judgment is GRANTED and the plaintiff’s Motion for Summary Judgment is

DENIED.      Judgment will be entered affirming the Commissioner’s decision

denying benefits.

      It is so ORDERED.

                                             ENTER: March 25, 2019

                                              /s/ JAMES P. JONES
                                             United States District Judge




                                         3
